FILED
                             NOT FOR PUBLICATION                             JAN 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RAFAEL ESPINO,                                   No. 06-74757

               Petitioner,                        Agency No. A029-225-406

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                          Department of Homeland Security

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Rafael Espino, a native and citizen of Mexico, petitions for review of the

Department of Homeland Security’s order reinstating his 1993 in absentia




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
deportation order under 8 U.S.C. § 1231(a)(5). We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition for review.

       Espino’s collateral attack on his 1993 deportation order is foreclosed by

Morales-Izquierdo v. Gonzales, 486 F.3d 484, 495-96 (9th Cir. 2007) (en banc)

(“the reinstatement statute specifically precludes [petitioner] from seeking to

reopen the previous removal order based on defective service or any other

grounds.”)

       Espino’s remaining contentions lack merit.

       PETITION FOR REVIEW DENIED.




RB/Research                               2                                       06-74757